











[baclogo.jpg]




This document contains your Award Agreement under the Bank of America
Corporation 2003 Key Associate Stock Plan.
What you need to do
1.
Review the Award Agreement to ensure you understand its provisions. With each
award you receive, provisions of your Award Agreement may change so it is
important to review your Award Agreement.

2.
Print the Award Agreement and file it with your important papers.

3.
Accept your Award Agreement through the online acceptance process.*

4.
Designate your beneficiary on the Benefits OnLine® Beneficiary tab.

5.
More detailed information about competitive businesses can be found on
Flagscape® under Benefits & Pay/Pay & Timekeeping/Stock and Long-Term Cash, to
the extent that the competition restriction is applicable to you, as described
in this Award Agreement.



* If you do not accept your Award Agreement through the online acceptance
process by [insert date], or such other date that may be communicated, Bank of
America will automatically accept the Award Agreement on your behalf.


 
2003 KEY ASSOCIATE STOCK PLAN
RESTRICTED STOCK UNITS AWARD AGREEMENT
Granted To :
Grant Date :
Grant Type :
Grant Code :
Number Granted :

Note: The number of Restricted Stock Units is based on a "divisor price"
of [$insert price], which is the ten-day average closing price of Bank of
America Corporation common stock for the ten business days immediately preceding
and including [insert date].
This Restricted Stock Units Award Agreement and all Exhibits hereto (the
"Agreement") is made between Bank of America Corporation, a Delaware corporation
("Bank of America"), and you, an employee of Bank of America or one of its
Subsidiaries.
Bank of America sponsors the Bank of America Corporation 2003 Key Associate
Stock Plan (the "Stock Plan"). A Prospectus describing the Stock Plan has been
delivered to you. The Stock



--------------------------------------------------------------------------------



Plan itself is available upon request, and its terms and provisions are
incorporated herein by reference. When used herein, the terms which are defined
in the Stock Plan shall have the meanings given to them in the Stock Plan, as
modified herein (if applicable).
The Restricted Stock Units covered by this Agreement are being awarded to you in
connection with your participation in the Performance Year [insert year] program
and the Bank of America Corporation Executive Incentive Compensation Plan,
subject to the following terms and provisions.
1. Subject to the terms and conditions of the Stock Plan and this Agreement,
Bank of America awards to you the number of Restricted Stock Units shown above.
Each Restricted Stock Unit shall have a value equal to the Fair Market Value of
one (1) share of Bank of America common stock.
2. You acknowledge having read the Prospectus and agree to be bound by all the
terms and conditions of the Stock Plan and this Agreement.
3. The Restricted Stock Units covered by this Award shall become earned by, and
payable to, you in the amounts and on the dates shown on the enclosed Exhibit A.
4. If a cash dividend is paid with respect to Bank of America common stock, a
cash dividend equivalent equal to the total cash dividend you would have
received had your Restricted Stock Units been actual shares of Bank of America
common stock will be accumulated and paid in cash through payroll when the
Restricted Stock Units become earned and payable. Dividend equivalents are
credited with interest at the three-year constant maturity Treasury rate in
effect on the date of grant until the payment date.
5. You agree that you shall comply with (or provide adequate assurance as to
future compliance with) all applicable securities laws as determined by Bank of
America as a condition precedent to the delivery of any shares of Bank of
America common stock pursuant to this Agreement. In addition, you agree that,
upon request, you will furnish a letter agreement providing that (i) you will
not distribute or resell any of said shares in violation of the Securities Act
of 1933, as amended, (ii) you will indemnify and hold Bank of America harmless
against all liability for any such violation and (iii) you will accept all
liability for any such violation.
6. You agree that the Award covered by this Agreement is subject to the
Incentive Compensation Recoupment Policy set forth in the Bank of America
Corporate Governance Guidelines. To the extent allowed by and consistent with
applicable law and any applicable limitations period, if it is determined at any
time that you have engaged in Detrimental Conduct or engaged in any hedging or
derivative transactions involving Bank of America common stock in violation of
the Bank of America Corporation Code of Ethics that would undermine the
long-term performance incentives created by the Award, Bank of America will be
entitled to recover from you in its sole discretion some or all of the shares of
Bank of America common stock (and any related dividend equivalents) paid to you
pursuant to this Agreement. You recognize that if you engage in Detrimental
Conduct or any hedging or derivative transactions involving Bank of America
common stock, the losses to Bank of America and/or its Subsidiaries may amount
to the full value of any shares of Bank of America common stock (and any related
dividend equivalents) paid to you pursuant to this Agreement. In addition, the
Award is subject to the requirements of (i) Section 954 of the Dodd-Frank Wall
Street Reform and Consumer Protection Act (regarding recovery of erroneously
awarded compensation) and any implementing rules and regulations thereunder,
(ii) similar rules under the laws of any other jurisdiction and (iii) any
policies



--------------------------------------------------------------------------------



adopted by Bank of America to implement such requirements, all to the extent
determined by Bank of America in its discretion to be applicable to you.
7. You may designate a beneficiary to receive payment in connection with the
Restricted Stock Units awarded hereunder in the event of your death while in
service with Bank of America or its Subsidiaries in accordance with Bank of
America's beneficiary designation procedures, as in effect from time to time.
Any beneficiary designation in effect at the time of your termination of
employment with Bank of America and its Subsidiaries (other than a termination
of employment due to your death) will remain in effect following your
termination of employment unless you change your beneficiary designation or it
otherwise ceases to be enforceable and/or valid in accordance with Bank of
America's beneficiary designation procedures, as in effect from time to time. If
you do not designate a beneficiary or if your designated beneficiary does not
survive you, then your beneficiary will be your estate.
8. The existence of this Award shall not affect in any way the right or power of
Bank of America or its stockholders to make or authorize any or all adjustments,
recapitalizations, reorganizations or other changes in Bank of America's capital
structure or its business, or any merger or consolidation of Bank of America, or
any issue of bonds, debentures, preferred or prior preference stocks ahead of or
convertible into, or otherwise affecting the Bank of America common stock or the
rights thereof, or the dissolution or liquidation of Bank of America, or any
sale or transfer of all or any part of its assets or business, or any other
corporate act or proceeding, whether of a similar character or otherwise.
9. Bank of America may, in its sole discretion, decide to deliver any documents
related to this Award or future Awards that may be granted under the Stock Plan
by electronic means or request your consent to participate in the Stock Plan by
electronic means. You hereby consent to receive such documents by electronic
delivery and, if requested, agree to participate in the Stock Plan through an
on-line or electronic system established and maintained by Bank of America or a
third party designated by Bank of America.
Any notice which either party hereto may be required or permitted to give to the
other shall be in writing and may be delivered personally, by intraoffice mail,
by fax, by electronic mail or other electronic means, or via a postal service,
postage prepaid, to such electronic mail or postal address and directed to such
person as Bank of America may notify you from time to time; and to you at your
electronic mail or postal address as shown on the records of Bank of America
from time to time, or at such other electronic mail or postal address as you, by
notice to Bank of America, may designate in writing from time to time.
10. Regardless of any action Bank of America or your employer takes with respect
to any or all income tax, payroll tax or other tax-related withholding
("Tax-Related Items"), you acknowledge that the ultimate liability for all
Tax-Related Items owed by you is and remains your responsibility and may exceed
the amount actually withheld by Bank of America or your employer. You further
acknowledge that Bank of America and/or your employer (i) make no
representations or undertakings regarding the treatment of any Tax-Related Items
in connection with any aspect of the grant of Restricted Stock Units, including
the grant and vesting of the Restricted Stock Units, the payment of any
Restricted Stock Units, the subsequent sale of Shares acquired upon the vesting
of the Restricted Stock Units and the receipt of any dividends and/or dividend
equivalents; and (ii) do not commit to structure the terms of the Award or any
aspect of the Restricted Stock Units to reduce or eliminate your liability for
Tax-Related Items. Further, if you have become subject to Tax-Related Items in
connection with the Award in more



--------------------------------------------------------------------------------



than one jurisdiction, you acknowledge that Bank of America or your employer (or
former employer, as applicable) may be required to withhold or account for
Tax-Related Items in more than one jurisdiction.
In the event Bank of America determines that it and/or your employer must
withhold any Tax-Related Items as a result of your participation in the Stock
Plan, you agree as a condition of the grant of the Restricted Stock Units to
make arrangements satisfactory to Bank of America and/or your employer to enable
it to satisfy all withholding requirements, including, but not limited to,
withholding any applicable Tax-Related Items from the pay-out of the Restricted
Stock Units. In addition, you authorize Bank of America and/or your employer to
fulfill its withholding obligations by all legal means, including, but not
limited to, withholding Tax-Related Items from your wages, salary or other cash
compensation your employer pays to you, withholding Tax-Related Items from the
cash proceeds, if any, received upon any sale of any Shares received in payment
for your Restricted Stock Units and, at the time of payment, withholding Shares
sufficient to meet minimum withholding obligations for Tax-Related Items. Bank
of America may refuse to pay any earned Restricted Stock Units if you fail to
comply with any withholding obligation.
11. The validity, construction and effect of this Agreement are governed by, and
subject to, the laws of the State of Delaware and the laws of the United States,
as provided in the Stock Plan. For purposes of litigating any dispute that
arises directly or indirectly from the relationship of the parties evidenced by
this grant or this Agreement, the parties hereby submit to and consent to the
exclusive jurisdiction of North Carolina and agree that such litigation shall be
conducted solely in the courts of Mecklenburg County, North Carolina or the
federal courts for the United States for the Western District of North Carolina,
where this grant is made and/or to be performed, and no other courts.
12. In the event any provision of this Agreement shall be held illegal or
invalid for any reason, the illegality or invalidity shall not affect the
remaining parts of the Agreement, and the Agreement shall be construed and
enforced as if the illegal or invalid provision had not been included. This
Agreement constitutes the final understanding between you and Bank of America
regarding the Restricted Stock Units. Any prior agreements, commitments or
negotiations concerning the Restricted Stock Units are superseded. Subject to
the terms of the Stock Plan, this Agreement may only be amended by a written
instrument signed by both parties.
13. If you move to any country outside of the United States during the term of
your Award, additional terms and conditions may apply to your Award. Bank of
America reserves the right to impose other requirements on the Award to the
extent Bank of America determines it is necessary or advisable in order to
comply with local law or facilitate the administration of the Award and to
require you to sign any additional agreements or undertakings that may be
necessary to accomplish the foregoing.



--------------------------------------------------------------------------------



Exhibit A
 


Bank of America Corporation
2003 Key Associate Stock Plan
PAYMENT OF RESTRICTED STOCK UNITS
            (a)         PAYMENT SCHEDULE. Subject to the provisions of
paragraphs (b), (c), (d) and (e) below, the Restricted Stock Units (and any
related dividend equivalents) shall be earned and payable in three (3) equal
annual installments if you remain employed with Bank of America and its
Subsidiaries through each of the payment dates as follows.
Payment Date*
Number of Restricted Stock Units That Become Earned and Payable
First anniversary of Grant Date
One-third (1/3) of Award
Second anniversary of Grant Date
One-third (1/3) of Award
Third anniversary of Grant Date
One-third (1/3) of Award
*Payment will be made as soon as administratively practicable, generally within
30 days after the payment date.



            (b)          IMPACT OF TERMINATION OF EMPLOYMENT ON RESTRICTED STOCK
UNITS. If your employment with Bank of America and its Subsidiaries terminates
prior to any of the above payment dates, then any unearned Restricted Stock
Units (and any related dividend equivalents) shall become earned and payable or
be canceled depending on the reason for termination as follows.
                          (i)       Death. Any unearned Restricted Stock Units
(and any related dividend equivalents) shall become immediately earned and
payable as of the date of your termination of employment if your termination is
due to death. Payment will be made as soon as administratively practicable,
generally within 30 days after notification of termination from the payroll
system.
                          (ii)      Disability. If your employment is terminated
by Bank of America or its Subsidiaries due to Disability, then any unearned
Restricted Stock Units (and any related dividend equivalents) shall continue to
become earned and payable at such time as provided in the Payment Schedule
described in paragraph (a) above (without regard to whether you are employed by
Bank of America or its Subsidiaries), subject to your complying with the
covenants set forth in paragraph (d) below and subject to the performance
condition set forth in paragraph (e) below.
                          (iii)    Termination by Bank of America with Cause. If
your employment is terminated by Bank of America or its Subsidiaries with Cause,
then any Restricted Stock Units (and any related dividend equivalents) that were
not already earned and payable pursuant to



--------------------------------------------------------------------------------



paragraph (a) above as of the date of termination of employment shall be
canceled as of that date.
(iv) Change in Control. Notwithstanding anything in this Agreement to the
contrary, if (A) a Change in Control occurs and (B) on or after the Change in
Control and on or before the second anniversary of the Change in Control either
(1) your employment is terminated by Bank of America or its Subsidiaries without
Cause or (2) you terminate your employment with Bank of America or its
Subsidiaries for Good Reason, then any unearned Restricted Stock Units (and any
related dividend equivalents) shall become immediately earned as of the date of
such termination and shall be payable at such time as provided in the Payment
Schedule described in paragraph (a) above, without regard to the covenants set
forth in paragraph (d) below or the performance condition set forth in paragraph
(e) below.
                          (v)     All Other Terminations. Unless your
termination of employment is a Qualifying Termination as described below, in the
case of All Other Terminations, any Restricted Stock Units (and any related
dividend equivalents) that were not already earned and payable pursuant to
paragraph (a) above as of the date of termination of employment shall
be canceled as of that date. [For Mr. Montag: Notwithstanding the foregoing or
any other provision herein to the contrary, in accordance with the terms of your
offer letter dated May 1, 2008, if your employment is terminated by Bank of
America without "Cause" or you terminate your employment for "Good Reason" (as
such terms are defined in your offer letter), then any unearned Restricted Stock
Units (and any related dividend equivalents) shall continue to become earned and
payable in accordance with the Payment Schedule set forth in paragraph (a) above
(without regard to whether you are employed by Bank of America and its
Subsidiaries), subject to your complying with the covenants set forth in
paragraph (d) below and to the performance condition set forth in paragraph (e)
below.]
            (c)         QUALIFYING TERMINATION. If your employment terminates
for any reason other than death, Disability, Cause or in connection with a
Change in Control as described in paragraph (b)(iv) above and your termination
of employment is a Qualifying Termination, then any unearned Restricted Stock
Units (and any related dividend equivalents) shall continue to become earned and
payable in accordance with the Payment Schedule set forth in paragraph (a) above
subject to the performance condition in paragraph (e) below, provided that (i)
to the extent permissible under applicable law, you do not engage in Competition
during such period, (ii) you comply with the covenants described in paragraph
(d) below and (iii) prior to each payment date, you provide Bank of America with
a written certification that you have not engaged in Competition to the extent
the Competition restriction in (i) above is applicable. To be effective, such
certification must be provided on such form, at such time and pursuant to such
procedures as Bank of America shall establish from time to time. If Bank of
America determines in its reasonable business judgment that you have failed to
satisfy any of the foregoing requirements, then any unearned Restricted Stock
Units (and any related dividend equivalents) shall be immediately canceled as of
the date of such determination. In addition, from time to time following your
Qualifying Termination, Bank of America may require you to further certify that
you are not engaging in Competition, and if you fail to fully cooperate with any
such requirement Bank of America may determine that you are engaging in
Competition.
            (d)        COVENANTS.
                         (i)      Non-Solicitation. You agree that during any
period in which Restricted Stock Units (and any related dividend equivalents)
remain payable, (A) you will not directly or



--------------------------------------------------------------------------------



indirectly solicit or recruit for employment or encourage to leave employment
with Bank of America or its Subsidiaries, on your own behalf or on behalf of any
other person or entity other than Bank of America or its Subsidiaries, any
person who is an employee of Bank of America or its Subsidiaries and (B) to the
extent permissible under applicable law, you will not, directly or indirectly,
on your own behalf or on behalf of any other person or entity other than Bank of
America or its Subsidiaries, solicit any client or customer of Bank of America
or its Subsidiaries which you actively solicited or with whom you worked or
otherwise had material contact in the course of your employment with Bank of
America and its Subsidiaries.
                         (ii)      Detrimental Conduct. You agree that during
any period in which Restricted Stock Units (and any related dividend
equivalents) remain payable, you will not engage in Detrimental Conduct.
                         (iii)     Hedging or Derivative Transactions. You agree
that during any period in which Restricted Stock Units (and any related dividend
equivalents) remain payable, you will not engage in any hedging or derivative
transactions involving Bank of America common stock in violation of the Bank of
America Corporation Code of Ethics that would undermine the long-term
performance incentive created by the Restricted Stock Units.
                        (iv)       Remedies. Payment of Restricted Stock Units
(and any related dividend equivalents) in accordance with the Payment Schedule
set forth in paragraph (a) above is specifically conditioned on the requirement
that at all times prior to each payment, you do not engage in solicitation,
Detrimental Conduct or hedging or derivative transactions, as described in
paragraphs (d)(i), (ii) and (iii), during such period. If Bank of America
determines in its reasonable business judgment that you have failed to satisfy
such requirements, then any Restricted Stock Units (and any related dividend
equivalents) that have not yet been paid as of the date of such determination
shall be canceled as of such date of determination.
            (e)         PERFORMANCE CONDITION. In order to encourage
sustainable, long-term performance, payment of Restricted Stock Units (and any
related dividend equivalents) in accordance with the Payment Schedule set forth
in paragraph (a) above is specifically conditioned on Bank of America or its
lines of business remaining profitable while any portion of the Restricted Stock
Units (and any related dividend equivalents) remain payable. If a loss is
determined to have occurred:
                        (i)        with respect to Bank of America, if you are
the Chief Executive Officer, Chief Financial Officer, any Chief Executive
Officer direct report who does not lead a line of business or any employee who
is part of a staff (such as global technology operations, global strategy and
marketing, etc.) or key control function (such as audit, compliance, human
resources, legal, risk, etc.);
                        (ii)        with respect to Bank of America or the
applicable line of business, if you lead a line of business; or
                       (iii)        with respect to the applicable line of
business, if you are part of the line of business leadership team;
then your accountability for such loss will be determined, taking into account
such factors as (i) the magnitude of the loss (including positive or negative
variance from plan), (ii) your degree of involvement (including such factors as
your current or former leadership role with respect to Bank of America or the
line of business, and the degree to which you were involved in



--------------------------------------------------------------------------------



decisions that are determined to have contributed to the loss), (iii) your
performance and (iv) such other factors as deemed appropriate. The Compensation
and Benefits Committee (for executive officers) or Management Compensation
Committee (for Band 1 employees) or other management team designated for such
purpose, together with key control functions, will review losses and your
accountability. The Compensation and Benefits Committee (for executive
officers), Management Compensation Committee (for Band 1 employees) or other
management team designated for such purpose will then make a final determination
to either take no action or to cancel all or a portion of your Award. All such
determinations will be final and binding.
            (f)         FORM OF PAYMENT. Payment of Restricted Stock Units shall
be made in the form of one (1) share of Bank of America common stock for each
Restricted Stock Unit that is payable.
            (g)         DEFINITIONS. For purposes hereof, the following terms
shall have the following meanings.
                         All Other Terminations means any termination of your
employment with Bank of America and its Subsidiaries, whether initiated by you
or your employer, other than (i) a Qualifying Termination, (ii) a termination
due to your death or Disability, (iii) a termination with Cause and (iv) a
termination in connection with a Change in Control as described in paragraph
(b)(iv) above.
                        Cause shall be defined as that term is defined in your
offer letter or other applicable employment agreement; or, if there is no such
definition, "Cause" means a termination of your employment with Bank of America
and its Subsidiaries if it occurs in conjunction with a determination by your
employer that you have (i) committed an act of fraud or dishonesty in the course
of your employment; (ii) been convicted of (or plead no contest with respect to)
a crime constituting a felony or a crime of comparable magnitude under
applicable law (as determined by Bank of America in its sole discretion); (iii)
committed an act or omission which causes you or Bank of America or its
Subsidiaries to be in violation of federal or state securities laws, rules or
regulations, and/or the rules of any exchange or association of which Bank of
America or its Subsidiaries is a member, including statutory disqualification;
(iv) failed to perform your job duties where such failure is injurious to Bank
of America or any Subsidiary, or to Bank of America's or such Subsidiary's
business interests or reputation; (v) materially breached any written policy
applicable to your employment with Bank of America or any of its Subsidiaries
including, but not limited to, the Bank of America Corporation Code of Ethics
and General Policy on Insider Trading; or (vi) made an unauthorized disclosure
of any confidential or proprietary information of Bank of America or its
Subsidiaries or have committed any other material violation of Bank of America's
written policy regarding Confidential and Proprietary Information.
                        Competition means your being engaged, directly or
indirectly, whether as a director, officer, employee, consultant, agent or
otherwise, with a business entity that is designated as a "Competitive Business"
as of the date of your termination of employment.
                        Detrimental Conduct means your serious misconduct or
unethical behavior, including any one of the following: (i) any conduct that
would constitute Cause; (ii) the commission of a criminal act by you, whether or
not performed in the workplace, that subjects, or if generally known, would
subject Bank of America or its Subsidiaries to public ridicule or embarrassment,
or other improper or intentional conduct causing reputational harm to Bank of



--------------------------------------------------------------------------------



America, its Subsidiaries, or a client of Bank of America or its Subsidiaries;
(iii) the breach of a fiduciary duty owed to Bank of America or its Subsidiaries
or a client or former client of Bank of America or its Subsidiaries; (iv)
intentional violation, or grossly negligent disregard, of Bank of America's or
its Subsidiaries' policies, rules and procedures, specifically including, but
not limited to any of your obligations under the Bank of America Corporation
Code of Ethics and workplace policies; or (v) your taking or maintaining trading
positions that result in a need to restate financial results in a subsequent
reporting period or that result in a significant financial loss to Bank of
America or its Subsidiaries during or after the performance year.
Disability is as defined in the Stock Plan.
Good Reason means, provided that you have complied with the Good Reason Process,
the occurrence of any of the following events without your consent: (i) a
material diminution in your responsibility, authority or duty; (ii) a material
diminution in your base salary except for across-the-board salary reductions
based on Bank of America and its Subsidiaries' financial performance similarly
affecting all or substantially all management employees of Bank of America and
its Subsidiaries; or (iii) the relocation of the office at which you were
principally employed immediately prior to a Change in Control to a location more
than fifty (50) miles from the location of such office, or your being required
to be based anywhere other than such office, except to the extent you were not
previously assigned to a principal location and except for required travel on
your employer's business to an extent substantially consistent with your
business travel obligations at the time of the Change in Control.
Good Reason Process means that (i) you reasonably determine in good faith that a
Good Reason condition has occurred; (ii) you notify Bank of America and its
Subsidiaries in writing of the occurrence of the Good Reason condition within
sixty (60) days of such occurrence; (iii) you cooperate in good faith with Bank
of America and its Subsidiaries' efforts, for a period of not less than thirty
(30) days following such notice (the "Cure Period"), to remedy the condition;
(iv) notwithstanding such efforts, the Good Reason condition continues to exist
following the Cure Period; and (v) you terminate your employment for Good Reason
within sixty (60) days after the end of the Cure Period. If Bank of America or
its Subsidiaries cures the Good Reason condition during the Cure Period, and you
terminate your employment with Bank of America and its Subsidiaries due to such
condition (notwithstanding its cure), then you will not be deemed to have
terminated your employment for Good Reason.
Qualifying Termination means your termination of employment with Bank of America
and its Subsidiaries after you have (i) a length of service of at least ten (10)
years and (ii) a combined age and length of service equal to at least sixty
(60). Your length of service will be determined by Bank of America, in its sole
discretion, and, in that regard, if you participate in a tax-qualified 401(k)
plan sponsored by Bank of America or its Subsidiaries, your length of service
shall be your "Vesting Service" under the tax-qualified 401(k) plan in which you
participate. [For Mr. Lynch: Notwithstanding the foregoing, in accordance with
your offer letter dated April 14, 2011, your termination of employment shall be
deemed to be a Qualifying Termination if it occurs on or after the second
anniversary of your Start Date, as defined in your offer letter, provided that
you execute a General Release Agreement in accordance with the Section of your
offer letter entitled "Equity Award Retirement Eligibility."] [For Mr. Montag:
Notwithstanding the foregoing, your termination of employment shall be deemed a
Qualifying Termination if it occurs on or after the third anniversary of your
date of hire.]



--------------------------------------------------------------------------------



IN WITNESS WHEREOF, Bank of America has caused this Agreement to be executed by
its duly authorized officer, and you have hereunto set your hand, all effective
as of the Grant Date listed above.
[moynihansignature.jpg]
Brian T. Moynihan
Chief Executive Officer and President















[insert year] Time-Based Stock-Settled RSUs Award Agreement



